DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Response to Amendment
The amendment filed 8/15/2022 has been entered:  Claims 1-20 remain pending in the present application with claims 7-14 being withdrawn from consideration.

Information Disclosure Statement

The information disclosure statement filed 8/15/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the references for which no copy was included were not considered. Further, several references appear to be completely illegible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvie (US 2015/0320583 A1).

Regarding claim 1, Harvie discloses a urine collection assembly (Figs. 1, 2, 7, and 8; Abstract), comprising: a body (Figs. 1 and 2, elements 1 and 11; Figs. 7 and 8, element 23) including an open proximal end (around reference numeral 10) and an at least partially closed distal end (around elements 35 and 13), the body including:
a ring at or near the open proximal end (element 10), the ring including an annular wall and a protrusion, the annular wall having outer surface and an opposing inner surface defining an opening (inherent to the shape of a ring; the ring is formed by walls on all sides, also Paragraph 49 describes the rings 10 are inflatable, and thus would protrude), the protrusion extending laterally from the outer surface of the annular wall (Paragraph 49; the ring protrudes laterally away from the sheath, and also the outer wall portions closer to the sheath);

a sheath distinct from the ring (Paragraph 94 defines the rings 10 as a separate structure from the sheath), the sheath extending from or near the proximal open end to or near the at least partially closed distal end, the sheath including at least one fluid impermeable layer, the sheath at least partially defining a reservoir (Paragraph 100 describes how condom sheath 23 allows drainage of urine without leakage i.e. is fluid impermeable; the sheath inherently forming a lumen/reservoir); and
a sump at the at least partially closed distal end (elements 16, 17, 21, and 35), the sump defining an outlet (via elements 13 and 16; Paragraph 103).

Regarding claim 6, Harvie further discloses the device comprising an upper ring positioned adjacent to the sump.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harvie as applied to claim 1 above, and further in view of Conkling et al. (US 5,002,541 A), hereinafter Conkling.

Regarding claim 2, Harvie substantially discloses the invention as claimed. Harvie does not explicitly teach the attachment mechanism defines one or more vents extending therethrough.
In the same field of endeavor, Conkling teaches a urine collecting assembly (Figs. 9 and 11; Abstract) having an attachment ring (elements 128 and 130; Col. 6, lines 28-34 describe how the ring attaches to a user) comprising one or more vents (Col. 6, lines 19-23 describe how these structures are air permeable, i.e. comprise vents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harvie to comprise the air permeable ring of Conkling. Doing so would be advantageous to ensure air can enter the device to prevent a vacuum or collapse (Col. 6, lines 32-42 of Conkling).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harvie as applied to claim 1 above, and further in view of Lee et al. (US 2015/0045757 A1), hereinafter Lee.

Regarding claim 3, Harvie further teaches a portion of the sheath at or near the at least partially closed distal end defines a hole (Page 8, left column, under Claim 1, recites the condom i.e. sheath having a distal opening to permit liquid to pass through).
Harvie does not teach urine collecting assembly further comprises a top porous layer that at least partially covers the hole.
In the same field of endeavor, Lee teaches a urine collecting assembly (Fig. 1; Abstract) comprising a sheath and a top porous layer covering a hole at the distal most end of the device (Fig. 1 shows absorbent 120 covering hole 110; Paragraph 84 describes the absorbent as being directionally permeable; Paragraph 85 describes non-woven, knitted, or spun materials which would be porous).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harvie to comprise the top porous layer of Lee. Doing so would be advantageous in directing fluid away from the user (Paragraphs 52 and 84  of Harvie).

Regarding claim 4, the combination of Harvie and Lee substantially disclose the invention as claimed.
Harvie further teaches first and section sections (Figs. 7 and 8, element 23 generally defining the first section, element 35 of the sheath generally defining a portion of the second section along with elements 16, 17, and 21).
Lee also teaches the porous layer separates first and second sections (the porous layer inherently defines separate sections by nature of being placed within, and extending across the diameter of the sheath; Paragraph 52 in particular indicates the absorbent layer may be positioned in different locations and thus would define different sections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harvie and Lee such that the top porous layer separates the first and second sections. Doing so would allow for use with other devices or to accommodate different anatomies (Paragraph 52 of Lee).
Further, doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, as taught by Lee, the porous layer would have substantially the same function if repositioned to define different sections within the device.

Regarding claim 5, the combination of Harvie and Lee substantially disclose the invention as claimed.
Harvie further teaches the sump including a bulbous portion extending from the outlet towards the open proximal end, and wherein the bulbous portion at least partially defines the second section of the reservoir (Figs. 7 and 8, elements 16, 17, and 21; Paragraph 103).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jha (US 2013/0245586 A1).

Regarding claim 15, Jha teaches a urine collection assembly (Figs. 1, and 10-12; Abstract), including a body (Fig. 11, element 46; Paragraph 10), the body including an open proximal end (around reference numeral 10) and an at least partially closed distal end (around elements 35 and 13), the body defining a first opening at or near the proximal end (see annotated Fig. 12 above; Paragraph 38 describes element 47 as a catheter and would implicitly require a hole to transfer liquid) the body including:
a sheath extending from or near the proximal open end to or near the at least partially closed distal end, the sheath including at least one fluid impermeable layer, the sheath at least partially defining a reservoir (Paragraph 3 indicates the device is for fluid transport; Paragraph 38 describes a catheter; it is implicit the sheath and catheter would be fluid impermeable in order to function as a catheter and transport fluid; the sheath inherently forming a lumen/reservoir);
a sump at the at least partially closed distal end (elements 16, 17, 21, and 35), the sump defining an outlet (via elements 13 and 16; Paragraph 103), and
a stabilization accessory configured to attach the urine collecting assembly to a user (Figs. 7-10), the stabilization accessory defining a second opening therethrough configured to receive a penis of the user (Fig. 10, element 43; Paragraph 38; Also see Paragraph 31), the stabilization accessory comprising:
a base portion including a bottom surface that is configured to abut one or more regions about the penis of the user (Fig. 10; Paragraphs 5-6 and 8 indicate use with the penis; Paragraph 38; bottom surface is inherent to the shape of the stabilization accessory), the base surface including an adhesive disposed on the bottom surface thereof (end of Paragraph 38 indicates both sides having adhesive);
and a second attachment mechanism configured to attach the stabilization accessory to the body (Fig. 10, elements 44 and 45; Paragraph 38 describes wings)

	
    PNG
    media_image1.png
    585
    799
    media_image1.png
    Greyscale


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jha as applied to claim 15 above, and further in view of Conkling.

Regarding claim 16, Jha substantially discloses the invention as claimed. Jha does not explicitly teach the attachment mechanisms defines one or more vents extending therethrough.
In the same field of endeavor, Conkling teaches a urine collecting assembly (Figs. 9 and 11; Abstract) having two attachment mechanisms (elements 128 and 130; Col. 6, lines 28-34 describe how the ring attaches to a user) comprising one or more vents (Col. 6, lines 19-23 describe how these structures are air permeable, i.e. comprise vents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jha to comprise vented attachment mechanisms as taught Conkling. Doing so would be advantageous to ensure air can enter the device and prevent a vacuum or collapse (Col. 6, lines 32-42 of Conkling).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jha as applied to claim 15 above, and further in view of Lee.

Regarding claim 17, Jha substantially discloses the invention as claimed. Jha further teaches a portion of the sheath at or near the at least partially closed distal end defines a hole (see annotated Fig. 12 above; Paragraph 38 describes element 47 as a catheter and would implicitly require a hole to transfer liquid).
Jha does not teach the urine collecting assembly further comprises a top porous layer that at least partially covers the hole.
In the same field of endeavor, Lee teaches a urine collecting assembly (Fig. 1; Abstract) comprising a sheath and a top porous layer covering a hole at the distal most end of the device (Fig. 1 shows absorbent 120 covering hole 110; Paragraph 84 desc--ribes the absorbent as being directionally permeable; Paragraph 85 describes non-woven, knitted, -or spun materials which would be porous).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jha to comprise the top porous layer of Lee. Doing so would be advantageous in directing fluid away from the user (Paragraphs 52 and 84 of Lee).

Regarding claim 18, the combination of Jha and Lee substantially disclose the invention as claimed.
Jha further teaches first and section sections (Annotated Fig. 12 above shows generally defined sections defined by a crease in the body, or between the sheath and sump portions as drawn above).
Lee also teaches the porous layer separates first and second sections (the porous layer inherently defines separate sections by nature of being placed within, and extending across the diameter of the sheath; Paragraph 52 in particular indicates the absorbent layer may be positioned in different locations and thus would define different sections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jha and Lee such that the top porous layer separates the first and second sections. Doing so would allow for use with other devices or to accommodate different anatomies (Paragraph 52 of Lee).
Further, doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, as taught by Lee, the porous layer would have substantially the same function if repositioned to define different sections within the device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jha and Lee as applied to claim 17 above, and further in view of Fajnsztajn (US 4,656,675 A).

Regarding claim 19, the combination of Jha and Lee substantially disclose the invention as claimed.
They do not explicitly teach the sump including a bulbous portion.
In the same field of endeavor, Fajnsztajn teaches a urinary drainage device (Figs. 1-3 and 6; Abstract) having a bulbous sump (Fig. 2, element 7).
Fajnsztajn demonstrates that having a bulbous sump is an equivalent structure known in the art. Therefore, because these two sump shapes were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the bulbous sump of Fajnsztajn for the non-bulbous sump of Jha.
Further, it would have been an obvious matter of design choice to make the different portions of the sump of whatever form or shape was desired or expedient, such as to make the sump bulbous (e.g. to better match the anatomy of the penis). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jha and Lee as applied to claim 17 above, and further in view of Warner (US 3,648,700 A).

Regarding claim 20, the combination of Jha and Lee substantially disclose the invention as claimed. They do not explicitly teach comprising an upper ring positioned adjacent to the sump.
In addressing the same problem as Applicant, the problem being the reinforcement and structural integrity of penile sheaths, Warner teaches a sheath configured to be worn on a penis (Figs. 1 and 2; Abstract) comprising an upper ring (element 16) adjacent a sump (elements 10, 12, and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jha and Lee to comprise the ring of Warner. Doing so would be advantageous in reinforcing the device (Col. 1, line 55 -  Col. 2, line 3) and would comprise an upper ring positioned adjacent to the sump.

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every 112(b) previously set forth in the non-final office action mailed 4/21/2022. All previous 112(b) rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed 8/15/2022 with respect to the rejection of claim 1 have been fully considered but they are not persuasive.
Applicant argues Harvie teaches rings that protrude from the sheath, and therefore do not extend laterally from “the outer surface of the annular wall”. However, as stated above, the rings of Harvie are inherently made from a series of outer walls, which would also be annular. The ring would protrude away from outer wall portions most adjacent to the sheath.
Applicant’s arguments regarding claims 2 and 3-5 are similarly moot as claim 1 remains rejected as set forth above.
Conkling and Lee are maintained as teaching references for disclosing and/or rendering obvious the limitations of claims above.

Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Harvie is no longer relied upon in favor of Jha being the primary reference over which Applicant’s invention is deemed unpatentable.
That is, Jha teaches a stabilization accessory using adhesive
Applicant’s arguments regarding claims 16 are similarly moot as claim 15 remains rejected as set forth above.
Further Conkling is maintained as a teaching reference for disclosing and/or rendering obvious the limitations of the claim.
Applicant’s arguments regarding claims 17-20 are similarly moot as claim 15 remains rejected as set forth above.
Further, Lee is maintained as a teaching reference with respect to claims 17-18 for disclosing and/or rendering obvious the limitations of claims.
Fajnsztajn is introduced as a secondary reference for disclosing and/or rendering obvious the limitations of claim 19 for disclosing a bulbous shaped sump.
Warner is introduced as a secondary reference for disclosing and/or rendering obvious the limitations of claim 20 for disclosing an upper ring positioned adjacent the sump.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Austin (US 4,790,830 A) discloses an analogous device having distinct sections and a vented attachment portion.
Stein (US 4,022,213 A) discloses an analogous device having different sections and a stabilization accessory.
Martin (US 3,999,550 A) discloses an analogous device having much of the structure of Applicant’s invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/PHILIP R WIEST/             Primary Examiner, Art Unit 3781